Opinión disidente emitida por el
Juez Asociado Señor Rebollo López
a la cual se une el Juez Asociado Señor Irizarry Yunqué.
Somos del criterio que la correcta solución de la cuestión planteada en el presente caso exige que mantengamos presente que en nuestra jurisdicción la clasificación de los delitos como graves o menos graves por parte de la Asamblea Legislativa históricamente ha guardado una relación estrecha y directa con el derecho o no a juicio por jurado, derecho que como sa-bemos por lo general sólo cobija al acusado de delito grave. (1) Un análisis de la legislación pertinente a la cuestión en con-troversia revela que nuestro legislador ha actuado en numero-*803sas ocasiones —ya de manera expresa, ya en forma tácita— con el propósito de mantener la relación antes mencionada.
Un ejemplo de lo anteriormente expresado lo constituye precisamente la Ley de Armas de Puerto Rico. (2) El legisla-dor, al clasificar las infracciones a los Arts. 6 y 7 de la refe-rida ley como delitos menos graves,(3) expresamente dispuso —mediante el Art. 33 de la citada ley(4)— que independien-temente de que las acusaciones por infracción a los citados Arts. 6 y 7 fueren radicadas en el Tribunal de Distrito o en el Tribunal Superior, el juicio a celebrarse sería por tribunal de derecho. Resulta obvio que el legislador deseaba mantener a toda costa una “concordancia” entre la clasificación de los mismos como “menos graves” y el juicio por tribunal de de-recho.
Prueba concluyente de lo anteriormente expresado es lo que sucede en los años de 1967 a 1971. En el caso normativo de Duncan v. Louisiana, 391 U.S. 145 (1968), el Tribunal Supremo de Estados Unidos resolvió —en síntesis y en lo per-tinente— que los estados venían obligados a conceder y pro-veer juicio por jurado a todo ciudadano acusado de un crimen “serio”. Dos años más tarde, en Baldwin v. New York, 399 U.S. 66 (1970), el referido tribunal definió lo que constituía un “crimen serio”: todo delito que apareja una pena de en-carcelamiento en exceso de seis (6) meses.
Recordemos que para esa época nuestro ordenamiento prescribía en relación a casi la totalidad de los delitos clasifi-cados como “menos graves” —entre ellos los Arts. 6 y 7 de la Ley de Armas— una pena de hasta dos (2) años de encarce-lamiento. Nuestra Asamblea Legislativa, con el incuestionable propósito de evitar tener que concederle juicio por jurado a aquellas personas que fueran acusadas de delitos que hasta *804esa fecha dicho cuerpo legislativo había clasificado como de-litos menos graves, aprobó la Ley Núm. 9 de 7 de julio de 1971. Dispuso, en lo pertinente, que en “toda delicuencia que constituya delito menos grave que apareje pena de cárcel la reclusión no excederá de seis (6) meses,” derogando expresa-mente “cualquier disposición del Código Penal y de Leyes Es-peciales de Puerto Rico en lo que se relacione con pena para delitos menos graves y que no sea compatible con lo dispuesto en esta ley”. (Énfasis suplido.) Dicho de otra forma, el legis-lador actuó expresa y afirmativamente para evitar que aque-llas personas acusadas de la supuesta comisión de un delito menos grave pudieran tener derecho a juicio por jurado.
En el 1974 se aprueba el vigente Código Penah de Puerto Rico. Acorde con la trayectoria e intención legislativa antes reseñada, el legislador establece —mediante las disposiciones del Art. 12 del citado Código — (5) que los “delitos se clasifican en menos graves y graves” y que es “delito menos grave todo aquel que apareja pena de reclusión por un término que no exceda de seis meses”, constituyendo delito grave “todos los demás delitos”.
Como podemos notar, al así actuar la Legislatura “aban-donó” la vieja y complicada clasificación que establecían los Códigos Penales de 1902 y 1937 a los efectos de que delito menos grave era aquél sujeto a pena de “cárcel” y delito grave aquel que era castigado con pena de “presidio”. Por el contra-rio estableció —a tenor con el “enfoque” sobre el derecho a juicio por jurado requerido por el Tribunal Supremo federal en los casos de Duncan v. Louisiana y Baldwin v. New York, ante— un sistema uniforme general para la clasificación de los delitos que gira alrededor de la pena de reclusión que se provea para cualquier delito en específico. En palabras más sencillas, nuestra Asamblea Legislativa, al aprobar el vi-gente Código Penal de 1974, estableció un sistema que tiene *805correlación directa entre: 1- la pena de reclusión a imponerse; 2- la clasificación del delito como grave o menos grave, y 3- el derecho o no a juicio por jurado que garantiza, en relación con delitos graves, la Sec. 11 del Art. II de nuestra Constitu-ción. (6)
Desde esa perspectiva histórica es que, a nuestro juicio, se debe examinar lo realizado por la Asamblea Legislativa de Puerto Rico al aprobar, entre otras, la Ley Núm. 100 de 4 de junio de 1980, conocida como la Ley de Sentencias Determi-nadas, y la Ley Núm. 110 de esa misma fecha. Mediante esta última se enmendó, en lo pertinente, el Art. 38 de la Ley de Armas de Puerto Rico a los fines de establecer una pena fija de un (1) año de reclusión a toda persona convicta de una infracción a los Arts. 6 y 7 de la referida Ley de Armas.
Procede que nos preguntemos: ¿cuál es el alcance de esta enmienda desde el punto de vista de la clasificación de dichos delitos como graves o menos graves? Existen, como sabemos, dos posibilidades. La primera: que aun cuando no lo hizo cons-tar expresamente, el legislador de manera tácita efectiva-mente lo convirtió, en principio, en delito grave. Ésa, dicho sea de paso, fue la conclusión a la que este Tribunal llegó, en forma unánime, en Pueblo v. Laureano, 115 D.P.R. 447 (1984).(7)
Somos de la opinión que dicha decisión debe ser ratificada por cuanto es obvio que ésa fue la intención legislativa. En primer lugar, debemos mantener presente que en el 1980, (8) *806como hoy en día, nuestra ciudadanía estaba sumamente preo-cupada con la alta incidencia criminal que nos ha estado azo-tando en los últimos años. Nuestro legislador, en respuesta a esa legítima inquietud ciudadana, actuó aprobando la citada Ley Núm. 110. El propósito de la misma fue combatir el cri-men y al criminal con medidas más severas. Nos parece claro que ello se logra no sólo aumentando la pena, sino la clasifica-ción del delito. En segundo lugar, tenemos que presumir que nuestra Asamblea Legislativa al legislar lo hace con plena consciencia de las leyes vigentes en ese momento y la juris-prudencia interpretativa de las mismas. Como hemos visto, acorde con lo resuelto en los casos antes citados de Duncan v. Louisiana y Baldwin v. New York, el legislador desde el 1974, cuando aprobó el vigente Código Penal de Puerto Rico, había creado un “esquema general” mediante el cual estableció una relación directa entre la pena de reclusión a imponerse, la cla-sificación del delito como grave o menos grave, y el derecho o no a juicio por jurado. Al aumentar la pena para los delitos aquí en controversia, resultaba innecesario que expresamente los clasificara como delitos graves por cuanto ello resultaba ser la consecuencia lógica y razonable de sus actos. Es importante señalar, por último, que esta interpretación promueve la uni-formidad en nuestro sistema de derecho, principio que es de suma importancia para todo ordenamiento jurídico.
Es por ello que entendemos que la segunda alternativa —la hoy establecida por una mayoría de este Tribunal— constituye un paso en retroceso. Bajo la misma, no obstante “continuar” siendo delito menos grave una infracción a los Arts. 6 y 7 de la Ley de Armas, el acusado tiene derecho a juicio por jurado por cuanto las mismas —al proveerse una pena en exceso de seis (6) meses— constituyen “crímenes serios” en virtud de lo resuelto en los casos antes citados de Duncan v. Louisiana y Baldwin v. New York. Dicho de otra forma, de un “plumazo” hemos regresado a los primeros años de la década del setenta.
*807Revocaríamos, en su consecuencia, la resolución recurrida dictada por el Tribunal Superior de Puerto Rico, Sala de Ponce.

(1)Con la posible excepción de la situación contemplada por la vigente Regla 111 de las de Procedimiento Criminal y el delito de homicidio involun-tario.


(2)Ley Núm. 17 de 19 de enero de 1951.


(3) Véase: 25 L.P.R.A. sees. 416 y 417.


(4)25 L.P.R.A. see. 443.


(5)33 L.P.R.A. see. 3044.


(6)La razón por la cual el legislador ha actuado para mantener dicha relación entre la .clasificación del delito como grave y menos grave y el de-recho o no a juicio por jurado nos parece obvia: aquel delito cuya seriedad o gravedad es lo suficiente para ameritar que el mismo se dilucide por ju-rado es, a su vez, lo bastante serio como para ameritar su clasificación como delito grave. Por otro lado, aquel delito que no amerita que el juicio del mismo se celebre por jurado, sólo amerita la clasificación de delito menos grave.


(7)84 J.T.S. 45.


(8)Año en que se lleva a cabo la enmienda en controversia.